Case 3:17-cv-01362 Document 1028 Filed 09/24/20 Page 1 of 2 PagelD #: 20121

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

CITY OF HUNTINGTON,
Plaintiff,
Vv. CIVIL ACTION NO. 3:17-01362
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
Defendants.

 

CABELL COUNTY COMMISSION,

Plaintiff, Consolidated case:
V. CIVIL ACTION NO. 3:17-01665
AMERISOURCEBERGEN DRUG
CORPORATION, et al.,
Defendants.
NOTICE OF CANCELLATION

TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure 30(b)(6), and
the Deposition Protocol governing this litigation, Plaintiffs City of Huntington and Cabell
County Commission, by and through undersigned counsel, hereby give notice that the deposition
noticed for September 18, 2020 at 9:00 AM (Eastern Standard Time) remotely filed on
Cardinal Health is hereby CANCELLED.
Dated: September 24, 2020 Respectfully submitted,

Plaintiffs,

THE CITY OF HUNTINGTON and
CABELL COUNTY COMMISSION

/s/ Michael J. Fuller, Jr.

Michael J. Fuller, Jr. (WV Bar No. 10150)
McHUGH FULLER LAW GROUP, PLLC
97 Elias Whiddon Rd.

Hattiesburg, MS 39402

T: 601-261-2220

F: 601-261-2481

mike@mchughfuller.com
Case 3:17-cv-01362 Document 1028 Filed 09/24/20 Page 2 of 2 PagelD #: 20122

Paul T. Farrell, Jr. (WVSB No. 7443)
FARRELL LAW

422 Ninth Street, 3% Floor (25701)
P.O. Box 1180

Huntington, WV 25714-1180

Tel: 304-654-8281

paul@farrell.law

Anne McGinness Kearse (WVSB No. 12547)
Joseph F. Rice

MOTLEY RICE LLC

28 Bridgeside Blvd.

Mount Pleasant, SC 29464

Tel: 843-216-9000

Fax: 843-216-9450
akearse@motleyrice.com

jrice@motleyrice.com

CERTIFICATE OF SERVICE

The undersigned hereby certifies that on September 24, 2020, a copy of the foregoing
PLAINTIFFS’ NOTICE OF CANCELLATION has been filed electronically using the
Court’s CM/ECF system and will be served via the Court’s CM/ECF filing system, which will
send notification of such filing to the attorneys of record at their e-mail addresses on file with the
Court.

/s/_ Michael J. Fuller, Jr..
Michael J. Fuller, Jr.
